EXHIBIT 10.52

 

WAIVER OF PERFORMANCE

AND SECOND AMENDMENT TO SETTLEMENT AGREEMENT

 

This "Waiver of Performance and Second Amendment to Settlement Agreement"
(hereinafter, the "SASA") shall be effective upon the satisfaction of the
Conditions Precedent to Closing (as that term is defined in the Conditions
Agreement, executed by the Parties contemporaneously herewith) or Spirit Bear's
waiver thereof (the "Conditions to Effectiveness") (the "Second Amendment
Effective Date") by and between Spirit Bear Limited and its Assignees ("Spirit
Bear"), and Cool Technologies, Inc., f/k/a HPEV, Inc. ("CoolTech"); each of
Spirit Bear, its Assignees, and CoolTech being sometimes referred to hereinafter
individually as a "Party" or, collectively, as the "Parties".

 

WHEREAS, the Parties are signatories to that certain Settlement and Release
Agreement, effective as of May 1, 2015 (the "SRA"), to resolve with finality all
issues related to and arising directly and indirectly from previous agreements
between them and litigations in connection therewith;

 

WHEREAS, the Parties are signatories to that certain First Amendment to
Settlement Agreement, effective as of May 1, 2015 (the "FASA"), to amend certain
terms and provisions of the SRA; and

 

WHEREAS, CoolTech, pursuant to Section 1.3-1 of the FASA, has filed an S-1
Registration Statement with the United States Securities and Exchange Commission
(the "SEC") for Spirit Bear's shares in CoolTech (including common shares, and
preferred shares and warrants convertible into common shares in CoolTech); and

 

WHEREAS,the SEC has not yet declared the aforementioned S-1 Registration
Statement effective; and

 

WHEREAS, CoolTech desires to withdraw the S-1 from consideration by the SEC and
Spirit Bear agrees to the withdrawal of the S-1 on the terms and conditions set
forth herein; and

 

WHEREAS, in connection with the foregoing the Parties wish further to amend
certain provisions of the SRA and of the FASA, as provided herein below;

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

*   *   *   *   *

 

1. Section 1.2-1 of the FASA. The Parties mutually acknowledge that the promises
and performances set forth in Section 1.2-1 of the FASA have been performed. The
Parties now desire to effectuate a warrant exchange which will modify and amend
the strike price and expiration dates of the warrants previously issued to the
warrant holders set forth in Section 1.2-1 of the FASA as follows:

 

Subject to the satisfaction of the Conditions to Effectiveness, HPEV will, by
February 12, 2016, deliver warrants to Spirit Bear and Lorenzo, as provided in
Table 1.2-1 below (the "Warrants"). Except as otherwise provided in the separate
indemnification agreement executed May 1, 2015 with the FASA (the
"Indemnification Agreement"), such Warrants shall be delivered to Spirit Bear's
counsel as identified in Section 3.6 of the FASA (the actual date of delivery
being the "Second Amendment Delivery Date").

 

 1

 

 

To the extent that the Indemnification Agreement requires that certain warrants
be held in escrow, such same provisions shall apply to the Warrants, which shall
initially be distributed to the Parties' counsels to be held in escrow pursuant
to the Indemnification Agreement. For the purpose of clarity, subject to
satisfaction of the Conditions to Effectiveness, all such Warrants belonging to
Lorenzo may be immediately delivered to Lorenzo; and such Warrants belonging to
Spirit Bear may be immediately delivered to Spirit Bear, except for the
1,800,000 Warrants to be held pursuant to the Indemnification Agreement. Subject
to the satisfaction of the Conditions to Effectiveness on the Second Amendment
Delivery Date, HPEV shall cancel and direct HPEV's transfer agent to reflect as
cancelled any and all still outstanding and unexercised Warrants previously
issued or recorded as being held by Spirit Bear and/or Lorenzo as set forth in
paragraph 1.2-1 of the FASA (the "FASA Warrants"). HPEV agrees that the
existence of the Lien (as defined in the Indemnification Agreement) shall not
excuse it from any obligation to cooperate with Spirit Bear's and Lorenzo's
exercise of the Warrants.

 

The warrant positions of Spirit Bear and Lorenzo as of the Second Amendment
Delivery Date is as follows, without regard to the existence or possession of
earlier-issued warrants (all of which shall be deemed void as of the Second
Amendment Delivery Date):

 

Table 1.2-1

 

Warrants/Holder

 

Quantity to

Deliver
to Holder

 

 

Quantity to

Escrow

 

 

Strike

Price

 

 

Expiration
Date

 

Series A - Spirit Bear

 

 

1,800,000

 

 

 

0

 

 

$0.10

 

 

1/29/2020

 

Series B - Spirit Bear

 

 

1,800,000

 

 

 

0

 

 

$0.10

 

 

1/29/2020

 

Series C - Spirit Bear

 

 

0

 

 

 

1,800,000

 

 

$0.10

 

 

1/29/2020

 

Series A - Lorenzo

 

 

200,000

 

 

 

0

 

 

$0.10

 

 

1/29/2020

 

Series B - Lorenzo

 

 

200,000

 

 

 

0

 

 

$0.10

 

 

1/29/2020

 

Series C - Lorenzo

 

 

200,000

 

 

 

0

 

 

$0.10

 

 

1/29/2020

 

 

2. Section 1.2-2 of the SRA. The SRA is hereby amended to delete in its entirety
Section 1.2-2 therein.

 

 2

 

 

3. Section 1.3 of the SRA and FASA. Spirit Bear and its Assignees hereby waive
any and all requirements, performances or promises to register shares as set
forth in Sections 1.3, 1.3-1, 1.3-2 and 1.3-3 of the SRA and FASA. Any and all
performances or promises required therein are hereby rendered void. It is
mutually agreed that, subject to satisfaction of the Conditions to
Effectiveness, HPEV (n/k/a CoolTech) shall withdraw the S-1 Registration
Statement which was previously required to be filed pursuant to the FASA, by
February 12, 2016. In consideration thereof, CoolTech agrees to reimburse Spirit
Bear and Lorenzo $1,000 per opinion letter for the reasonable costs and
expenses, including but not limited to attorneys' fees Spirit Bear and Lorenzo
incur in securing opinion letters from counsel opining that the sale of the
securities which are the subject of the withdrawn S-1 Registration Statement,
are permitted for sale and excluded from registration pursuant to Rule 144 or
Rule 144a of the Securities Act of 1933 and/or any other securities law
exemption. Such reimbursement shall be paid by CoolTech within fifteen (15)
business days after Spirit Bear and/or Lorenzo tender to CoolTech a copy of the
opinion letter, in accordance with the notice provisions provided in the SRA and
FASA.

 

4. Releases. Inasmuch as the registration requirements of Sections 1.3, 1.3-1,
1.3-2 and 1.3-3 of the SRA and FASA have been waived and any and all
performances and promises thereunder rendered void, Sections 2.3 of the SRA and
FASA are hereby voided and said Sections shall be replaced in their entirety to
read as follows:

 



2.3

Releases



 



2.3-1

Release of Spirit Bear. As of the Second Amendment Delivery Date, HPEV and its
officers, directors, members, managers, equity owners, agents, representatives,
heirs and direct and indirect affiliates and their respective successors and
assigns (collectively, the "HPEV Releasors") irrevocably and unconditionally
release, forever discharge, covenant not to sue, indemnify and hold harmless
Spirit Bear and its employees, stockholders, officers, directors, agents,
counsel, representatives and direct and indirect affiliates and respective
successors and assigns, and all persons, firms, corporations, and organizations
acting on their behalf (collectively referred to as the "Spirit Bear Related
Persons") of and from any and all actions, causes of actions, suits, debts,
charges, demands, complaints, claims, administrative proceedings, liabilities,
obligations, promises, judgments, agreements, controversies, collection efforts,
damages and expenses (including but not limited to compensatory, punitive or
liquidated damages, attorney's fees and other costs and expenses incurred), of
any kind or nature whatsoever, in law or equity, whether presently known or
unknown (collectively, the "Claims"), solely excepting any action to enforce
this Agreement and/or seek damages under this Agreement, which HPEV and/or any
of the HPEV Releasors ever had for, upon, or by reason of any matter, cause, or
thing whatsoever from the beginning of time against Spirit Bear or any of the
Spirit Bear Related Persons. Without limiting the foregoing, HPEV and the HPEV
Releasors each jointly and severally expressly acknowledge that its release
provided for in this Section 2.3 is intended to include in its effect, without
limitation, all Claims which have arisen and of which it knows, does not know,
should have known, had reason to know, suspects to exist or might exist in its
favor at the time of the signing, including, without limitation, any Claims
relating directly or indirectly to Spirit Bear, including, without limitation
any and all actions which have been or could have been brought against Spirit
Bear or any Spirit Bear Related Person as a result of the NWPA, the Purchase
Agreement, the 2013 Settlement Agreement, the Dispute, the Lawsuits or any other
matter directly or indirectly among HPEV or any HPEV Related Person and Spirit
Bear or any Spirit Bear Related Person, and that this release shall extinguish
all such Claims. This release shall be binding upon each of HPEV and each HPEV
Releasor and their respective partners, officers, directors, stockholders,
employees, agents, representatives, personal representatives, heirs, assigns,
successors and affiliates, and shall inure to the benefit of Spirit Bear and
each of the respective Spirit Bear Related Persons.



 



 3

 



 

  



2.3-2

Release of HPEV. As of the Second Amendment Delivery Date, Spirit Bear and its
officers, directors, members, managers, equity owners, agents, representatives,
heirs and direct and indirect affiliates, including its Assignees, and their
respective successors and assigns (collectively, the "SpiritBear Releasors")
irrevocably and unconditionally release, forever discharge, covenant not to sue,
indemnify and hold harmless HPEV and its employees, stockholders, officers,
directors, agents, counsel, representatives and direct and indirect affiliates
and respective successors and assigns, and all persons, firms, corporations, and
organizations acting on their behalf (collectively referred to as the "HPEV
Related Persons") of and from any and all Claims, solely excepting any action to
enforce this Agreement and/or seek damages under this Agreement, which Spirit
Bear and/or any of the Spirit Bear Releasors ever had for, upon, or by reason of
any matter, cause, or thing whatsoever from the beginning of time against HPEV
or any of the HPEV Related Persons, specifically including but not limited to
the following:

 





(a)

any and all derivative claims and to the extent permissible by law the
Shareholder Derivative Claims addressed in Exhibit A hereto;

(b)

any claims associated with the negative pledge held by Spirit Bear assignee
Jaeger; and

(c)

any actual or threatened claims for indemnification.

 



Without limiting the foregoing, Spirit Bear and the Spirit Bear Releasors each
jointly and severally expressly acknowledge that its release provided for in
this Section 2.3 is intended to include in its effect, without limitation, all
Claims which have arisen and of which it knows, does not know, should have
known, had reason to know, suspects to exist or might exist in its favor at the
time of the signing, including, without limitation, any Claims relating directly
or indirectly to HPEV, including, without limitation any and all actions which
have been or could have been brought against HPEV or any HPEV Related Person as
a result of the NWPA, the Purchase Agreement, the 2013 Settlement Agreement, the
Dispute, the Lawsuits or any other matter directly or indirectly among Spirit
Bear or any Spirit Bear Releasor and HPEV or any HPEV Related Person, and that
this release shall extinguish all such C 1aims, including the Shareholder
Derivative Claims. This release shall be binding upon each of Spirit Bear and
each Spirit Bear Releasor and their respective partners, officers, directors,
stockholders, employees, agents, representatives, personal representatives,
heirs, assigns, successors and Assignees, and shall inure to the benefit of HPEV
and each of the respective HPEV Related Persons.

 

IN WITNESS WHEREOF, the Parties have each caused this Agreement to be executed
by their duly authorized respective representatives.

 

  



SPIRIT BEAR LIMITED

 

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.

 

By:/s/ Jay Palmer

 

By:

/s/ Timothy Hassett

 

Name:Jay Palmer

 

Name:

Timothy Hassett

 

Title:President

 

Title:

CEO

 



 



 4

 



 



SPIRIT BEAR LIMITED

Representative

 

COOL TECHNOLOGIES, 

INC. f/k/a HPEV INC.  

 

By:/s/ Robert Alan Olins

 

By:

/s/ Theodore Banzhaf

 

Name:Robert Alan Olins

 

Name:

Theodore Banzhaf

 

 

Title:

President

 

ROBERT ALAN OLINS

Individually

COOL TECHNOLOGIES, 

INC. f/k/a HPEV INC.

By:/s/ Robert Alan OlinsBy:/s/ Quentin D. PonderName: Robert Alan
OlinsName:Quentin D. Ponder

Title:

CFO

SPIRIT BEAR LIMITED

Representative

COOL TECHNOLOGIES, 

INC. f/k/a HPEV INC.

By:/s/ Carrie Dwyer By:/s/ Judson BibbName:Carrie Dwyer Name:Judson BibbTitle:

Vice President and Secretary

SPIRIT BEAR LIMITED 

Representative

MARK HODOWANEC

Individually (as to §§ 2.3-1 and 2.4)

By:/s/ Donica HoltBy:/s/ Mark HodowanecName:Donica HoltMark Hodowanec

 



 5

 

 



SPIRIT BEAR LIMITED
Assignee

 

THEODORE BANZHAF

Individually (as to §§ 2.3-1 and 2.7)

 

By:/s/ Robert Knoll

 

By:

/s/ Theodore Banzhaf

 

Name:Robert Knoll

 

Name:

Theodore Banzhaf

 

 

 

 

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to§ 2.3-1)

By:/s/ Laurel BrownBy:/s/ Timothy HassettLaurel BrownName:Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to§ 2.3-1)
By:/s/ Leonora LorenzoBy:/s/ Quentin D. PonderName:Leonora LorenzoName:Quentin
D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W. BIBB III
Individually (as to§ 2.3-1)

By:/s/ Michael KahnBy:/s/ Judson W. Bibb III Name:Michael KahnName:Judson W.
Bibb III

SPIRIT BEAR LIMITED
Assignee

By:/s/ Ray AdamsName: Ray Adams

 





 6

 



 



SPIRIT BEAR LIMITED
Representative

 

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.

 

By:/s/ Robert Alan Olins

 

By:

/s/ Theodore Banzhaf

 

Name:Robert Alan Olins

 

Name:

Theodore Banzhaf

 

Title:President

 

 

 

ROBERT ALAN OLINS
IndividuallyCOOL TECHNOLOGIES, INC.
f/k/a HPEV INC.By:/s/ Robert Alan OlinsBy:/s/ Quentin D. PonderRobert Alan
OlinsName:Quentin D. PonderTitle:CFO

SPIRIT BEAR LIMITED
Representative

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.By:/s/ Carrie DwyerBy:/s/ Judson BibbName:

Carrie Dwyer

Name:

Judson Bibb

Title:

Vice President and Secretary

SPIRIT BEAR LIMITED
Representative

MARK HODOWANEC

Individually (as to §§ 2.3-1and 2.4)

By:/s/ Donica HoltBy:/s/ Mark HodowanecName: Donica HoltName: Mark Hodowanec

 





 7

 



 

SPIRIT BEAR LIMITED
Assignee

THEODORE BANZHAF
Individually (as to §§ 2.3-1 and 2.7)

By:

/s/ Robert KnollBy:/s/ Theodore Banzhaf

Name:

Robert Knoll Name:Theodore Banzhaf

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3 1)

By:

/s/ Laurel BrownBy:/s/ Timothy Hassett

Name:

Laurel BrownName:Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

By:

/s/ Leonora LorenzoBy:/s/ Quentin D. Ponder

Name:

Leonora LorenzoName:Quentin D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W.BIBB III
Individually (as to § 2.3-1)

By:

/s/ Michael KahnBy:/s/ Judson W. Bibb III

Name:

Michael KahnName:Judson W. Bibb III

SPIRIT BEAR LIMITED
Assignee

By:

/s/ Ray Adams

Name:

Ray Adams

 

 8

 

 



SPIRIT BEAR LIMITED
Assignee

THEODORE BANZHAF
Individually (as to §§ 2.3-1 and 2.7)

By:

/s/ Robert KnollBy:/s/ Theodore Banzhaf

Name:

Robert Knoll Name:Theodore Banzhaf

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3 1)

By:

/s/ Laurel BrownBy:/s/ Timothy Hassett

Name:

Laurel BrownName:Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

By:

/s/ Leonora LorenzoBy:/s/ Quentin D. Ponder

Name:

Leonora LorenzoName:Quentin D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W.BIBB III
Individually (as to § 2.3-1)

By:

/s/ Michael KahnBy:/s/ Judson W. Bibb III

Name:

Michael KahnName:Judson W. Bibb III

SPIRIT BEAR LIMITED
Assignee

By:

/s/ Ray Adams

Name:

Ray Adams



 

 9

 

 



SPIRIT BEAR LIMITED
Assignee

THEODORE BANZHAF
Individually (as to §§ 2.3-1 and 2.7)

By:

/s/ Robert KnollBy:/s/ Theodore Banzhaf

Name:

Robert Knoll Name:Theodore Banzhaf

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3 1)

By:

/s/ Laurel BrownBy:/s/ Timothy Hassett

Name:

Laurel BrownName:Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

By:

/s/ Leonora LorenzoBy:/s/ Quentin D. Ponder

Name:

Leonora LorenzoName:Quentin D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W. BIBB III
Individually (as to § 2.3-1)

By:

/s/ Michael KahnBy:/s/ Judson W. Bibb III

Name:

Michael KahnName:Judson W. Bibb III

SPIRIT BEAR LIMITED
Assignee

By:

/s/ Ray Adams

Name:

Ray Adams



  

 10

 

 

SPIRIT BEAR LIMITED
Representative

COOL TECHNOLOGIES,
INC. f/k/a HPEV INC.

By:/s/ Robert Alan OlinsBy:/s/ Theodore BanzhafName:Robert Alan
OlinsName:Theodore BanzhafTitle:PresidentROBERT ALAN OLINS
Individually

COOL TECHNOLOGIES,
INC. f/k/a HPEV INC.

By:/s/ Robert Alan OlinsBy:/s/ Quentin D. PonderName:Robert Alan
OlinsName:Quentin D. PonderTitle:CFO

SPIRIT BEAR LIMITED
Representative

COOL TECHNOLOGIES,
INC. f/k/a HPEV INC.

By:/s/ Carrie DwyerBy:/s/ Judson BibbName:Carrie DwyerName:Judson BibbTitle:Vice
President and Secretary

SPIRIT BEAR LIMITED
Representative

MARK HADOWANEC
Individually (as to §§ 2.3-1 and 2.4)

By:/s/ Donica HoltBy:/s/ Mark HodowanecName:Donica HoltName:Mark Hodowanec

 

 11

 

 

SPIRIT BEAR LIMITED
Assignee  

THEODORE BANZHAF
Individually (as to §§ 2.3-1 and 2.7)  

By:

/s/ Robert Knoll

By:

/s/ Theodore Banzhaf

Name:

Robert Knoll

Name:

Theodore Banzhaf

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3-1)

By:

/s/ Laurel Brown

By:

/s/ Timothy Hassett

Name:

Laurel Brown

Name:

Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

By:

/s/ Leonora Lorenzo

By:

/s/ Quentin D. Ponder

Name:

Leonora Lorenzo

Name:

Quentin D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W. BIBB III
Individually (as to§ 2.3-1)

By:

/s/ Michael Kahn

By:

/s/ Judson W. Bibb Ill

Name:

Michael Kahn

Name:

Judson W. Bibb Ill

SPIRIT BEAR LIMITED
Assignee

By:

/s/ Ray Adams

Name:

Ray Adams

 

 12

 

 

SPIRIT BEAR LIMITED
Assignee  

THEODORE BANZHAF
Individually (as to §§ 2.3-1 and 2.7)  

By:

/s/ Robert Knoll

By:

/s/ Theodore Banzhaf

Name:

Robert Knoll

Name:

Theodore Banzhaf

SPIRIT BEAR LIMITED
Assignee

TIMOTHY HASSETT
Individually (as to § 2.3-1)

By:

/s/ Laurel Brown

By:

/s/ Timothy Hassett

Name:

Laurel Brown

Name:

Timothy Hassett

SPIRIT BEAR LIMITED
Assignee

QUENTIN D. PONDER
Individually (as to § 2.3-1)

By:

/s/ Leonora Lorenzo

By:

/s/ Quentin D. Ponder

Name:

Leonora Lorenzo

Name:

Quentin D. Ponder

SPIRIT BEAR LIMITED
Assignee

JUDSON W. BIBB III
Individually (as to§ 2.3-1)

By:

/s/ Michael Kahn

By:

/s/ Judson W. Bibb Ill

Name:

Michael Kahn

Name:

Judson W. Bibb Ill

SPIRIT BEAR LIMITED
Assignee

By:

/s/ Ray Adams

Name:

Ray Adams

 

 13

 

 

SPIRIT BEAR LIMITED
Representative

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.

By:

/s/ Robert Alan Olins

By:

/s/ Theodore Banzhaf

Name:

Robert Alan Olins

Name:

Theodore Banzhaf

Title:

President

ROBERT ALAN OLINS
Individually

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.

By:

/s/ Robert Alan Olins

By:

/s/ Quentin D. Ponder

Name:

Robert Alan Olins

Name:

Quentin D. Ponder

Title:

CFO

SPIRIT BEAR LIMITED
Representative

COOL TECHNOLOGIES, INC.
f/k/a HPEV INC.

By:

/s/ Carrie Dwyer

By:

/s/ Judson Bibb

Name:

Carrie Dwyer

Name:

Judson Bibb

Title:

Vice President and Secretary

SPIRIT BEAR LIMITED
Representative

MARK HODOWANEC
Individually (as to §§ 2.3-1 and 2.4)

By:

/s/ Donica Holt

By:

/s/ Mark Hodowanec

Name:

Donica Holt

Name:

Mark Hodowanec

 

 

14

--------------------------------------------------------------------------------

 